Citation Nr: 9911035	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-18 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia and a rash.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an increased (compensable) rating for 
pericarditis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.

In a March 1993 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) granted entitlement to 
service connection for hemorrhoids and assigned a 
noncompensable evaluation, effective from December 25, 1991 
and denied entitlement to an increased evaluation for 
pericarditis.  The RO also determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for back pain, 
schizophrenia to include anxiety, and a rash.  The veteran 
expressed disagreement and on May 21, 1993, a Statement of 
the Case (SOC) was issued.  By letters extending from June 
1993 to June 1996, the veteran disagreed with the 
determinations associated with his claim.  

By an October 1996 letter, the RO told the veteran that his 
substantive appeal was received in May 28, 1994, more than 60 
days from the date of the issuance of the SOC and his 
appellate rights expired on March 22, 1994 (one year from the 
date of notification of the March 1993 rating decision).  His 
appeal, therefore, had been discontinued, as a timely 
substantive appeal had not been submitted.  The veteran 
expressed disagreement, arguing that a timely substantive 
appeal had been submitted.  Accordingly, a SOC pertaining to 
the timeliness of the appeal was issued in January 1997.  

In a January 1997 letter, the RO told the veteran after 
reviewing the claims folder, it had come to their attention 
that supplemental statements of the case were erroneously 
issued in March and December 1994 and in October 1995.  
Because that was improper notification, they were now 
providing him with proper notification for those rating 
decisions.  The veteran was then told that if he disagreed 
with the decision, he should submit a timely notice of 
disagreement.  In January 1997, the veteran expressed 
disagreement.  In April 1997, the RO acknowledged receipt of 
the disagreement and noted that they were discontinuing the 
appeal in reference to "Timeliness of Appeal" and 
reactivating the original appeal received in April 1993.  
Thereafter, the RO explained to the veteran why his original 
appeal was continued.  Considering the foregoing, the issues 
on appeal are as listed on the title page.

In a February 1994 letter, the veteran stated his case was 
complete and indicated he wanted to waive the 60-day waiting 
period in order to receive a quick decision.  The veteran 
then stated if needed, he wanted a "travel board from DC to 
come to Houston."  The veteran thereafter has not indicated 
that he desires to appear personally before a member of the 
Board.  On a VA Form 1-9 submitted in February 1997, he 
indicated that he did not want to appear at a hearing and in 
September 1998, he stated that he wanted to waive the 60-day 
waiting period and have his case immediately forwarded to the 
Board.  The veteran added his case was complete and he wanted 
a speedy decision.  Because the veteran did not specifically 
state that he wants to appear at a travel board hearing and 
throughout the pendency of the appeal has indicated that he 
did not want a hearing and stated that his case was complete 
and he wanted his case transferred to the Board for a speedy 
decision, the Board finds that additional development in this 
regard is not warranted.


FINDINGS OF FACT

1.  In a September 1976 decision, the RO denied entitlement 
to service connection for a low back disorder, and the 
veteran did not perfect a substantive appeal.

2.  Evidence submitted subsequent to the September 1976 
decision is not so significant that it must be considered to 
decide the merits of the claim of entitlement to service 
connection for a low back disorder.

3.  The Board denied entitlement to service connection for 
schizophrenia and a rash in May 1983.

4.  The evidence submitted subsequent to the May 1983 
decision is not so significant that it must be considered to 
decide the merits of the claims of entitlement to service 
connection for schizophrenia and a rash.

5.  The veteran's hemorrhoid disability has been and 
currently is productive of occasional rectal bleeding with 
small, noncomplicated internal hemorrhoids; otherwise, 
clinical findings have been and currently are unremarkable.

6.  Pericarditis is asymptomatic.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1976 rating 
decision wherein the RO denied entitlement to service 
connection for a low back disorder is not new and material, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1998).

2.  Evidence submitted since the May 1983 decision wherein 
the Board deneid entitlement to service connection for 
schizophrenia and a rash is not and new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.156(a) (1998).

3.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7336 
(1998).

4.  The criteria for a compensable rating for pericarditis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a);  
38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code 7002-7000 
(effective prior to January 12, 1998);  38 C.F.R. §§ 4.7, 
4.31, 4.104, Diagnostic Code 7002; 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for a 
low back disorder, and schizophrenia and 
rash.

Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
incurred in or disease contracted in the line of duty or for 
aggravation of a preexisting injury incurred or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).


Under appropriate law and VA regulations, the veteran is 
presumed to be in sound condition when he is accepted for 
service, with the exception of disorders noted at the time of 
entrance into service.  The presumption is rebutted where 
clear and unmistakable (obvious and manifest) evidence 
demonstrates that the injury existed prior to service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(b) (1998).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  It is also important to note in 
this instance, however, that the usual effects of medical 
treatment in service, having the effect of ameliorating 
conditions incurred before enlistment will not be considered 
service-connected unless that injury is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b)(1).

Where a veteran served 90 days or more and certain specified 
diseases such as a psychosis or arthritis becomes manifest to 
a degree of ten percent within one year of termination of 
service, such disorder shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The veteran asserts that he is entitled to service connection 
for a back disorder, schizophrenia and a rash and new and 
material evidence has been submitted.  Under Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the determinations of whether 
evidence is new and whether it is material are governed by 
the tests set forth in 38 C.F.R. § 3.156(a), "new" evidence 
"means evidence not previously submitted to agency decision 
makers ... which is neither cumulative nor redundant"; 
"material" evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).




A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), the United States United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
the new evidence bears directly and substantially on the 
specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim; second, 
if new and material evidence has been presented, immediately 
upon reopening the Board must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc); Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Low back disorder
Factual Background

In a September 1976 rating action, the RO denied entitlement 
to service connection for chronic lumbosacral sprain; thereby 
determining that although the veteran complained of back pain 
while in service, the pre-service disorder was not aggravated 
by service.  





In reaching that determination, the RO considered the 
veteran's service medical records, showing the September 1967 
entrance examination report noted "low back aches-history of 
"pulled muscle", that the veteran complained of back pain 
and received treatment on several occasions throughout 
service, that in July 1969 an impression of possible low back 
strain, most likely malingering was made, and that on 
discharge examination in October 1979, clinical findings were 
normal.  

The RO also considered a May 1970 VA examination report, 
showing no complaints of or findings associated with a back 
disorder and a September 1976 Statement of Attending 
Physician, reporting the veteran received treatment for 
lumbosacral strain from February to October 1974 and a 
diagnosis of chronic lumbosacral strain.  

In October 1976, the veteran filed notice of disagreement and 
in November 1976 the RO issued to the veteran a SOC.  The 
veteran did not file a timely substantive appeal thereafter.  

VA law provides that if no substantive appeal is filed in 
accordance within the prescribed time period, the action or 
determination shall become final and the claim will not 
thereafter be reopened unless new and material evidence is 
presented with respect to the denied claim.  38 U.S.C.A. 
§§ 5108, 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1998).  

The 1976 determination is final and the claim may not be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156.



The pertinent evidence of record after 1976 consists of VA 
hospital reports dated in September 1976, showing that the 
veteran received treatment for low back pain which occurred 
after shoveling concrete and after an argument with his 
supervisor; a March 1976 Medical Certificate and History 
report, recording an assessment of low back pain; a March 
1977 Statement of Physician's Treatment report, showing after 
moving heavy equipment the veteran received treatment for 
lower back symptomatology from February to March 1976 and a 
diagnosis of post lumbosacral strain; VA hospital report 
dated from November 1976 to June 1977, showing treatment for 
an unrelated disorder; a March 1978 statement in which 
E.L.A., M.D., states that he examined the veteran after the 
veteran injured his lower back while picking up a case of 
quart bottles and incurring back pain with radiation with an 
X-ray report attached; a December 1978 statement in which 
M.R.H., M.D., states he treated the veteran after two 
separate industrial accidents, one occurring in March 1978 
after the veteran lifted a large amount of quart bottles and 
the second occurring after he lifted lumber while working in 
construction although objective findings were within normal 
limits; a March 1978 medical statement from the Beaumont 
Neurological Center, addressing an unrelated disorder; VA 
outpatient treatment reports January 1978 to May 1980, 
showing continued treatment for low back pain; an April 1980 
medical statement from H.A.R., M.D., showing continued 
treatment for low back pain; and a June 1980 Statement of a 
Physician's Account, showing normal X-rays of the lateral 
lumbar spine.  

Also of record is a VA examination report dated in November 
1980 shows after examination, a diagnosis for the back and 
lumbosacral spine without objective residuals of disease or 
injury found on physical or x-ray examination; July 1981 
hospital reports from Baptist Hospital, addressing unrelated 
disorders; and Social Security Administration reports dated 
from August to October 1982, including an August 1982 
Statement from an Attending Physician referencing an 
unrelated disorder, an August 1982 statement from G.B.S., 
M.D., showing normal findings associated with the veteran's 
back although the veteran attributed his back pain to 
service, and August 1982 general examination report from 
B.H., M.D., and October 1982 report from C.F.A., M.D., 
addressing unrelated disorders.

On file are hospital reports from Baptist Hospital dated in 
April 1983, referencing unrelated disorders; VA hospital and 
outpatient treatments report dated from January 1978 to 
September 1992, including a hospital summary report dated 
from July to August 1985, showing continued treatment 
received for low back pain and diagnoses of low back pain and 
chronic low back pain; a December 1992 VA examination report, 
referencing unrelated disorders; a June 1993 personal hearing 
transcript, noting that the veteran attributed his back 
disorder to in-service injuries and maintains that since 
service he has experienced back difficulties; a July 1993 
statement from W.E.D.; and VA outpatient treatment reports 
dated from June 1993 to May 1998, recording complaints of 
back pain and impressions of chronic low back pain.

Analysis

Regarding the foregoing evidence, the Board finds that 
although new, the evidence is not material because it does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant, in itself or 
in connection with other evidence previously assembled, that 
it must be considered in order to fairly decide the merits of 
the claim.  The newly submitted evidence merely shows that 
the veteran received treatment for complaints of back pain 
and that diagnoses of low back pain and chronic low back pain 
were made.  However, the evidence does not show that the 
veteran's low back disorder increased in severity while in 
service or that it was aggravated by any events of service.  

In the case at hand, it is noted that a flare-up is defined 
as a sudden increase in symptoms of a latent or subsiding 
disease and temporary or intermittent in-service flare-ups of 
a pre-service condition, without evidence of worsening of the 
underlying condition (as contrasted to symptoms), are not 
sufficient to be considered aggravation in service.  See 
generally Crowe v. Brown, 7 Vet. App. 238, 247-248 (1994), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
(finding that, although there was temporary worsening of 
symptoms, the condition itself, which lent itself to flare-
ups, did not worsen, and that the disability remained 
unaffected by the flare-ups).  

The above-discussed newly submitted evidence fails to 
indicate that the veteran's pre-existing low back disorder 
was aggravated by service.  Considering the foregoing, the 
Board finds the evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
fairly decide the merits of the claim.  Therefore, the 
evidence is not new and material.

A VA examination report dated in March 1998 is also of 
record.  The report shows that after examination, a diagnosis 
of low back pain, minimally symptomatic was made.  The 
examiner also stated that he did not believe the veteran's 
current back disorder or whatever complaints he had were 
related to his back were secondary to the back disorder 
diagnosed while in service.  Although the foregoing evidence 
is new, in that it was not of record when the RO considered 
the veteran's claim in 1976, it is not material as it does 
not indicate that the veteran's lower back disorder was 
aggravated by service.  Additionally, the examiner's 
statements are unfavorable to the veteran's claim.  
Unfavorable evidence, which is supported by the previous 
denial, cannot trigger a reopening.  See generally Villalobos 
v. Principi, 3 Vet. App. 450, 452 (1992).

It is also noted that throughout the pendency of the appeal, 
including in July 1998, the veteran submitted a letter with 
duplicate evidence of record such as copies of his service 
medical records.  Regarding the foregoing, it is noted that 
new and material evidence has not been submitted, as the 
foregoing evidence is merely cumulative and duplicative of 
evidence previously considered in the RO's 1976 denial.

Regarding the veteran's numerous statements submitted on 
appeal and testimony presented at the June 1993 personal 
hearing, the Board finds that the statements contained within 
are not new, but are essentially cumulative of prior 
assertions presented on appeal when the claim was denied in 
1976.  The veteran, as a layperson is not competent to render 
a medical opinion as to the medical cause of his disorders.  

Lay assertions of medical causation therefore are not 
probative and cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Thus, the supporting statements and hearing 
transcripts are not new and material.  See 
38 C.F.R. § 3.156(a).

After reviewing the evidence submitted subsequent to 1976, 
the Board finds that although new, the evidence is not 
material because it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant, in itself or in connection with other evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the substance 
of the veteran's claim remains the same and new and material 
evidence has not been submitted.  38 C.F.R. § 3.156.

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all of the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, 
No. 97-1534, slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).

Schizophrenia and rash
Factual Background

In a May 1983 decision, the Board denied entitlement to 
service connection for schizophrenia and xerosis.  




The Board held that no acquired psychiatric disorder was 
incurred in or aggravated during active military service, and 
the veteran's paranoid schizophrenia did not manifest to a 
compensable degree within a year after service.  The Board 
also held that the veteran's xerosis was not incurred in or 
aggravated by service.  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100 (1998).  

The exception to this rule states that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

In 1983, the Board considered the veteran's service medical 
records, showing in January 1969 the veteran received 
treatment for a rash and difficulty with shaving and in 
November 1969, received soap treatment for a rash.  

For schizophrenia, the service medical records show treatment 
for anxiety in October 1968 but on psychiatric examination in 
September 1969, mental status examination revealed no 
evidence or psychosis or brain damage.  Character and 
behavior disorders, manifested by repeated conflicts with 
authority, irresponsibility, and obstructionist behavior were 
noted.  The diagnosis was personality, sociopathic and it was 
determined that the disorder pre-existed service.  

On separation from service examination in October 1969, 
clinical findings were normal.  


The Board reviewed a May 1970 VA examination report and 
September 1976 Statement of Attending Physician, each showing 
treatment for unrelated disorders; VA hospital summary report 
dated in September 1976 showing a diagnosis of psychiatric 
disorder, type unknown; a March 1977 Statement of Attending 
Physician report, addressing an unrelated disorder; VA 
hospital report dated from November 1976 to June 1977 showing 
treatment for uncontrolled anger and recording a diagnosis of 
inadequate personality; a March 1978 statement from E. L. A., 
M.D., with an X-ray report attached and a December 1978 
statement from M. R. H., M.D., referencing unrelated 
disorders; a March 1979 report from Beaumont Neurological 
Center, showing a diagnosis of chronic paranoid 
schizophrenia; VA outpatient treatment reports January 1978 
to May 1980, showing continued treatment for emotional 
problems and that a diagnosis of schizophrenia chronic, 
paranoid was made; an April 1980 statement from H.A.R., M.D., 
and June 1980 Statement of Physician's Account, referencing 
unrelated disorders; a November 1980 report showing although 
the veteran had a history of auditory hallucination, paranoid 
ideas, and had a sense of an explosive personality, the 
examiner did not feel that the veteran was grossly 
schizophrenic, but suspected he might have a schizophrenia 
form type personality and a diagnosis of mild xerosis; July 
1981 medical reports from Baptist Hospital referencing 
unrelated disorders; and Social Security Administrative 
reports including, inter alia, a medical statement from 
C.F.A., M.D., dated in October 1982 show a diagnosis of 
paranoid schizophrenia.

After May 1983, the evidence of record consists of the 
following: hospital reports from Baptist Hospital dated in 
April 1983, referencing an unrelated disorder; VA outpatient 
treatment reports dated from January 1978 to September 1992, 
showing treatment for a rash of the face in October 1989 with 
diagnoses of acne and dermatitis and treatment for 
schizophrenia; VA examination report dated in December 1992, 
showing complaints associated with anxiety and a nervousness; 
a June 1993 hearing transcript in which the veteran stated 
that his anxiety disorder became manifest in service as a 
result of fears of being blown up and his rash disorder 
having its onset in service as well; VA outpatient treatment 
reports extending from June 1993 to May 1998, showing 
continued treatment for symptoms associated with 
schizophrenia and a rash; and VA examination reports dated in 
March 1998.

The March 1998 examination report shows assessments of Axis 
I: schizophrenia, paranoid type, in partial remission and 
alcohol dependence and Axis II: personality disorder, not 
otherwise specified.  After the examination, the examiner 
stated review of the claims folder revealed no diagnosis of 
psychosis when the veteran was in service.  Diagnoses 
considered while in service were sociopathic personality and 
psychogenic pain syndrome versus malingering.  Neither of 
these would necessarily develop into schizophrenia.  

The diagnosis in 1976 was an undetermined psychiatric 
disorder which was sufficiently vague that the examiner could 
not comment on it and the later diagnosis in 1977 was 
inadequate personality, which is not included in Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV).  The examiner added there was no evidence in the 
record from the immediate post service period regarding the 
veteran's state of mind at that time and the earliest records 
from 1976 commented on the veteran's back problem, not his 
psychiatric state.  Therefore, the examiner opined that 
although the veteran currently fulfilled the criteria for 
paranoid schizophrenia, it did not start until it was first 
diagnosed in 1978.

Analysis

After reviewing the aforementioned medical evidence, it is 
acknowledged that the evidence is new in that it was not 
previously of record when the Board adjudicated the veteran's 
claim in 1983.  However, the evidence is not material because 
it does not tend to demonstrate that the veteran's 
schizophrenia and rash were incurred in or aggravated by 
service.  In this case, the newly submitted evidence merely 
shows that the veteran receives continued treatment for 
symptoms associated with schizophrenia, it does not tend to 
demonstrate that the veteran's current disorder became 
manifest service, within the presumptive period post-service, 
or is related to any events from service.  





Further, on examination in 1998, after reviewing the 
veteran's complaints, the evidence of record, and clinical 
findings, the examiner opined that although the veteran 
currently fulfilled the criteria for paranoid schizophrenia, 
the disorder did not start until it was first diagnosed in 
1978, years after service.  As such, the Board must find that 
although new the evidence is not material as it does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered, itself or in conjunction with evidence previously 
assembled, in order to fairly decide the merits of the 
veteran's schizophrenia claim.  Also, as noted above, 
evidence that is unfavorable to the veteran's case and 
supported the previous denial cannot trigger a reopening.  
Villalobos, supra.  

The newly submitted evidence also does not show that the 
veteran's currently diagnosed tinea cruris, acne, dermatitis 
or any other diagnosed skin disorder was incurred in service 
or related to any treatment received in service.  The 
evidence merely shows that after service, the veteran has 
received treatment for symptoms associated with various skin 
disorders.  Thus, new and material evidence has not been 
submitted in this regard as well.  

Finally, regarding the veteran's statements submitted on 
appeal and testimony presented at his personal hearing, as 
noted above, as a layperson, the veteran is not competent to 
render a medical opinion as to the medical causes of his 
disorders.  His lay statements therefore are not probative 
and cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray, supra.  Considering the foregoing, 
the Board finds that the evidence of record remains unchanged 
and as such, new and material evidence has not been 
submitted.  The Board's May 1983 decision remains final.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all of the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, 
No. 97-1534, slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia and rash, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


II.  Entitlement to an initial 
compensable evaluation for hemorrhoids, 
and a compensable evaluation for 
pericarditis.

Hemorrhoids
Factual Background

In March 1993, the RO granted entitlement to service 
connection for hemorrhoids and assigned a noncompensable 
evaluation effective from December 25, 1991.  In that 
determination, the RO, inter alia, considered the veteran's 
service medical records, showing treatment for hemorrhoids 
throughout service; a March 1977 Statement of Physician's 
treatment, showing treatment for complaints associated with 
internal and external hemorrhoids and a diagnosis of internal 
and external hemorrhoids; various VA hospital, outpatient 
treatment, and medical reports extending from January 1978 to 
August 1991, and a VA examination report dated in December 
1992.


On VA examination in December 1992, the veteran stated that 
he had had hemorrhoids intermittently since service and 
experienced occasional bleeding.  Preparation H relieved his 
symptoms.  Examination revealed two small external 
hemorrhoids that were nonthrombosed and caused no difficulty.  
An irregularity of the anal canal and nodule like areas that 
were felt to be internal hemorrhoids were noted.  The 
impression was hemorrhoids that were not of difficulty at the 
present time to cause disability, although on examination the 
veteran complained of pain.  

At his personal hearing in June 1993, the veteran testified 
his hemorrhoids were productive of itching, burning, and 
bleeding and maintained he continued to receive treatment.

VA outpatient treatment reports extending from October 1993 
to May 1998 show no complaints of or findings associated with 
hemorrhoids.

On VA examination in March 1998, the veteran stated that his 
hemorrhoids bled approximately one week out of every month 
and he used suppositories.  Rectal examination disclosed a 
smooth, nontender prostate without external lesions and 
nodules.  Palpable internal hemorrhoids were present although 
no masses were detected and guaiac examination was negative.  
The assessment was hemorrhoids, veteran states he experiences 
bleeding one week out of a month.  There was no evidence of 
pain or external hemorrhoids and internal hemorrhoids were 
barely palpable, stool guaiac was negative, and there was no 
evidence of fistula.  

Criteria

Disability evaluations are determined by the application of 
the VA Rating Schedule, which is based on average impairment 
of earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Pertinent schedular provisions provides that mild or moderate 
external hemorrhoids warrant a zero percent evaluation and a 
10 percent evaluation is warranted for external hemorrhoids 
manifested by large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted for hemorrhoids 
manifested by persistent bleeding and with secondary anemia 
or with fissures. 38 C.F.R. Part 4, Diagnostic Code 7336. 

It is noted that the veteran's disability may also be rated 
as analogous to a painful and tender scar.  The Ratings 
Schedule provides that a 10 percent rating is warranted for 
scars that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  The Rating Schedule also provides that other scars 
shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is plausible and well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  A veteran's assertion 
that the disability has worsened serves to render the claim 
well grounded.  Id.; Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  After reviewing the pertinent evidence of record, 
the Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that all relevant 
facts have been developed.  As required by the applicable 
statute, the duty to assist has been fulfilled.  Id.

Upon review of the above-noted schedular criteria and 
symptomatology associated with the veteran's disability, the 
Board concludes that an increased evaluation is not 
warranted.  The Board recognizes the positive clinical 
findings in 1998 of small, noncomplicated internal 
hemorrhoids.  However, in this case, symptoms associated with 
the veteran's disability do not more nearly approximate the 
criteria required for an increased rating to 10 percent.  

The veteran's hemorrhoids are not manifested by large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences and they are not superficial, 
poorly nourished scars with repeated ulcerations.  In 
addition, although subjective complaints of pain were 
documented, positive findings of tenderness or pain on 
objective demonstration are not present.  38 C.F.R. Part 4, 
Diagnostic Code 7336, 7804.  Clinical findings on rectal 
examination were essentially normal.  

Considering the foregoing, the Board concludes that the 
veteran's disability picture does not more nearly approximate 
the criteria required for an increased rating.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.  

Additionally, the Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
after reviewing the evidence of record presented in this 
case, particularly evidence received from the time of the 
veteran's application in December 1991 to the March 1993 
rating action, the Board finds that the veteran's disability 
was not shown to be compensably disabling during any period 
when service connection was in effect.  Thus, additional 
consideration in this regard is not warranted.  The veteran's 
claim for a rating in excess of zero percent is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation.


Pericarditis
Factual Background

By a rating decision dated in September 1970, after reviewing 
the veteran's service medical records and May 1970 VA 
examination report, recording a diagnosis of history of 
pericarditis, healed without clinical symptomatology, the RO 
granted service connection for history of pericarditis and 
assigned a noncompensable evaluation effective from January 
16, 1970.  


Thereafter, continued complaints associated with chest pain 
and the history of pericarditis are recorded throughout the 
clinical data of record, VA and non-VA, to include a VA 
examination report dated in December 1992, showing that the 
veteran had nothing related to pericarditis and that it was 
unlikely that he would have continued problems from 
pericarditis as electrocardiogram and laboratory data were 
normal and VA outpatient treatment and hospital reports dated 
from September 1976 to March 1998, showing treatment for 
complaints of chest pain although findings throughout this 
period were normal, and recording an assessment of a history 
of pericarditis, now asymptomatic.  

On VA examination in March 1998, the veteran stated that he 
can walk half a mile but after walking, he becomes "tired 
and winded".  The veteran denied taking any cardiovascular 
medication.  Examination of the heart showed a regular rhythm 
without murmurs, gallops, clicks or rubs and a May 1998 
echocardiogram and treadmill test revealed normal findings.  
The assessment was history of rheumatic heart disease, 
pericarditis.  The examiner recorded, based on the veteran's 
statements, the veteran was hospitalized in 1968; however, no 
documentation of this was present and there were no 
diagnostic tests such as a echocardiogram to help with the 
diagnosis of pericarditis.  The examiner then noted that 
based on the veteran's recollection, findings associated with 
his heart were normal.  The veteran's symptoms consist of 
shortness of breath and being winded after walking half of a 
mile and he does not take heart medications.  

Criteria

Disability evaluations are determined by the application of 
the VA Rating Schedule, which is based on average impairment 
of earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.






Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Prior to January 12, 1998, Diagnostic Code 7002 of 38 C.F.R. 
§ 4.104 provided that acute bacterial or rheumatic 
pericarditis is evaluated as rheumatic heart disease under 
the provisions of 38 C.F.R. §§ 4.104, Diagnostic Code 7000.  
Diagnostic Code 7000 provided that a 100 percent evaluation 
for inactive rheumatic heart disease substantiated by 
clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.

A 60 percent evaluation required severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, and preclusion of more than light manual labor.  

A 30 percent evaluation required a diastolic murmur with 
characteristic electrocardiogram (EKG) manifestations or a 
definitely enlarged heart.

A 10 percent evaluation required inactive rheumatic heart 
disease without heart enlargement with an identifiable 
valvular lesion and slight, if any, dyspnea. 38 C.F.R. § 
4.104, Diagnostic Code 7000.

Effective January 12, 1998 the Rating Schedule provides that 
a 100 percent evaluation is warranted for pericarditis for 
three months following cessation of therapy for active 
infection with cardiac involvement or thereafter, with 
documented pericarditis resulting in chronic congestive heart 
failure, or; when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fracture of less 
than 30 percent.

A 60 percent evaluation is warranted for pericarditis 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; when a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fracture of less than 30 to 50 
percent.  

A 30 percent evaluation is warranted for documented 
pericarditis resulting when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray and a 10 percent evaluation is 
warranted when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  
38 C.F.R. § 4.104, Diagnostic Code 7002.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  


Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

However, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
observed that because revised regulations expressly state an 
effective date and, when applicable, contain no provision for 
retroactive applicability, it is evident that the Secretary 
intended to apply those regulations only as of the effective 
date.  Id. (The Court stated when the Secretary adopted the 
revised mental disorder rating schedule and published it in 
the Federal Register, the publication clearly stated an 
effective date of November 7, 1996; therefore, in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply November 7, 1996, 
as the effective date of the revised regulations prevented 
the application, prior to that date, of the liberalizing law 
rule stated in Karnas).  Considering the forgoing, in this 
case, for any date prior to January 12, 1998, the Board will 
not apply the revised cardiovascular rating schedule to the 
veteran's claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is plausible and well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  A veteran's assertion 
that the disability has worsened serves to render the claim 
well grounded.  Id.; Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  After reviewing the pertinent evidence of record, 
the Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that all relevant 
facts have been developed.  As required by the applicable 
statute, the duty to assist has been fulfilled.  Id.

In this case, review of the clinical data of record and 
applicable regulation show that the veteran's disability 
picture does not more nearly approximate the criteria 
required for assignment of a 10 percent evaluation.  Although 
the post-service medical evidence of record shows complaints 
of chest pain and shortness of breath and being "winded" 
after physical exertion, the evidence fails to demonstrate 
that the veteran experienced an enlarged heart or had any 
identifiable valvular lesions with dyspnea at any period of 
time prior to January 12, 1998 and fails to demonstrate that 
the veteran currently experiences cardiovascular findings of 
dyspnea, fatigue, angina, dizziness, or syncope as a result 
of the service connected pericarditis.  

The record shows by history and currently, that the veteran's 
disability has been and currently is asymptomatic and that 
physical examinations and diagnostic testing have been and 
currently are negative.  In March 1998, the VA examiner while 
acknowledging that a diagnosis of pericarditis had been made 
also acknowledged that clinical findings throughout the 
veteran's records were normal. Additionally, in May an ECG 
and treadmill stress test revealed no evidence of 
cardiovascular abnormalities or evidence of organic heart 
disease.  As such, findings by history and currently fail to 
demonstrate evidence of adverse findings associated with the 
veteran's heart.  Thus, entitlement to an increased 
evaluation is not warranted. 

At this time, the Board acknowledges that in 1998, when 
performing the stress test, upon achieving 10 METs testing 
was discontinued due to leg fatigue/pain and that the Rating 
Schedule provides for a 10 percent evaluation when a workload 
of greater than 7 METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope.  See 
38 C.F.R. § 4.104, Diagnostic Code 7002.  However, the Board 
emphasizes that the stress test was stopped due to leg 
fatigue not circulatory fatigue due to cardiovascular 
symptoms.  Again, clinical data associated with the veteran's 
heart are normal.  

Considering the foregoing, the criteria for assignment of the 
10 percent evaluation have not been met.  38 C.F.R. § 4.104, 
Diagnostic Code 7002-7000, now codified as Diagnostic Code 
7002.  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. §§ 4.7, 4.31.  
Accordingly, a compensable evaluation for residuals of 
pericarditis is not warranted. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for pericarditis.

Additional considerations

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  

However, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1) when there is no 
evidence of an exceptional disability picture. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  The record 
is devoid of any findings demonstrating that the veteran's 
service connected hemorrhoids and history of pericarditis 
disabilities cause frequent periods of hospitalizations or 
interferes with employment.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
schizophrenia and a rash, the appeal is denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

Entitlement to an increased (compensable) evaluation for 
pericarditis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

